Title: To Benjamin Franklin from ――― Richard, 6 July 1777
From: Richard, ——
To: Franklin, Benjamin


Monsieur,
Paris le Ge Juillet 1777.
J’ay appris par voye indirecte que vous desireriez avoir dans vos colonies des artistes de tout genre, principalement des arquebuziers. Je serez tres decidez a y passer si ce dernier talen peu vous etre de quelque utilite. Je suis d’autant plus en etat de faire des eleves, et etablir des mechaniques pour cette partie, que je peu faire l’arme dans son entier, et que j’ay eté l’espace de douze ans a la tete de la manufacture d’arme la plus considerable de france. Si mes services vous sont agreables je vous prie de m’honnorer de votre reponce d’apres laquelle j’auray l’honneur de vous tirer ma reverence. Je la prandray chez votre portier dimanche. J’ay l’honneur d’etre, Monsieur, Votre tres humble et tres obeissant serviteur
Richard
 
Addressed: A Monsieur / Monsieur franklain / en son hotel chez M. Chaumon / a Passy
Notations: Richard, Paris 6e juillet 1777. / payé 3 s[ols]
